Appeal by the defendant from a judgment of the County Court, Putnam County (Miller, J.), rendered December 14, 2004, convicting him of driving while under the influence of alcohol in violation of Vehicle and Traffic Law § 1192 (3), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant pleaded guilty, withdrew all pretrial motions that he “made or could have . . . made,” and waived his right to appeal. The defendant’s argument that he was denied a speedy trial, to the extent that it is based on the terms of CPL 30.30, is thus for a number of different procedural reasons not properly reviewable on this appeal (see People v Holmes, 303 AD2d 690 [2003]). To the extent that this argument rests on constitutional principles, and to the extent that the defendant’s argument is thus properly reviewable on appeal irrespective of *1014the procedural bars noted above (see People v Lopez, 6 NY3d 248, 255 [2006]; People v Blakley, 34 NY2d 311, 314-315 [1974]), it is without merit (see generally People v Taranovich, 37 NY2d 442 [1975]).
The defendant’s remaining contentions are not properly before this Court. Rivera, J.P., Florio, Dillon and Carni, JJ., concur.